Citation Nr: 0916942	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  07-40 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for service-connected right knee patellofemoral 
pain syndrome.  

2.  Entitlement to an initial disability rating greater than 
10 percent for service-connected left knee patellofemoral 
pain syndrome.  

3.  Entitlement to an initial disability rating greater than 
10 percent for service-connected carpal tunnel syndrome, 
right wrist.  

4.  Entitlement to an initial disability rating greater than 
10 percent for service-connected carpal tunnel syndrome, left 
wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to 
October 1998, February 2003 to April 2003, and December 2005 
to February 2006.

This appeal arises from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2009 correspondence the Veteran indicated that he 
wished to testify at a Board hearing and on a VA Form 9 dated 
in March 2009 the Veteran indicated that a Video hearing 
would be adequate.  In accordance with 38 C.F.R. § 20.700 
(2008), a hearing on appeal will be granted to an appellant 
who requests a hearing and is willing to appear in person.  
Therefore, the Veteran must be provided an opportunity to 
present testimony at a hearing before the Board may proceed 
with appellate review.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing at the RO.  All correspondence and 
any hearing transcripts regarding this 
hearing should be associated with the 
claims folder.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




